Citation Nr: 0603479	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disability manifested 
by memory loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision that denied 
service connection for memory loss.  The veteran timely 
appealed.

In March 2005, the veteran testified during a hearing before 
the undersigned at the RO.

In June 2005, the Board remanded this matter for additional 
development.

During the March 2005 hearing, the veteran's representative 
raised the issues of entitlement to service connection for 
schizophrenia and for PTSD.  As those issues have not been 
adjudicated by the RO, they are referred to the RO for 
appropriate action.  


FINDING OF FACT

There is no competent evidence of a link between a current 
disability manifested by memory loss and service.


CONCLUSION OF LAW

The criteria for service connection for a disability 
manifested by memory loss are not met.  38 U.S.C.A. §§ 1131, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).
 
Through the October 2003 statement of the case (SOC), the 
December 2005 supplemental SOC (SSOC), and the August 2001 
and June 2005 letters, the RO and VA's Appeals Management 
Center (AMC) notified the veteran of the legal criteria 
governing the claim (to include the criteria for establishing 
service connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's August 2001 and June 2005 letters notified the veteran 
of what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The June 2005 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The August 2001 letter was provided to the veteran before the 
initial adverse decision, and VA has since afforded the 
veteran well over a one-year period for response to such a 
notice letter.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's service medical records and 
outpatient treatment records.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The veteran has not been afforded an examination for his 
claimed memory loss.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that a current disability manifested by memory loss 
may be related to service.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as a psychosis, which develop to a compensable 
degree within a prescribed period after discharge from 
service (one year), even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2005).

In this case, the veteran contends that his current 
disability manifested by memory loss is the result of 
interrogations during service.

The veteran's service medical records do not report 
manifestations, complaints, or findings of memory loss, brain 
trauma, disease, or of cognitive impairment.  An April 1980 
report of optometric examination reveals only that the 
veteran was assigned to Special Forces.  A disposition form, 
also dated in April 1980, reveals that the veteran's health 
records were reviewed, and that a physical examination was 
not required at the time.  There is no evidence within the 
first post-service year of any psychosis to warrant service 
connection on a presumptive basis.

In March 2005, the veteran testified that his psychiatric and 
memory problems began in the early 1990's.  He testified that 
he underwent interrogations that involved the use of 
chemicals.  He believed that the interrogations resulted in 
his memory loss.

Records received from the Social Security Administration 
reveal that the veteran has been considered disabled since 
June 2001, primarily due to a schizoaffective disorder.  
There have been no reports of symptomatology between the time 
of service, and these initial findings.  More recent post-
service medical records include findings of delusion in 2003.  
The veteran was noted to complain of memory loss in 
conjunction with findings of schizoaffective disorder.

Accordingly, there is no competent evidence linking any 
current disability manifested by memory loss and/or by 
delusion, to include schizoaffective disorder, with service.

While the veteran is competent to offer statements of first-
hand knowledge of events that took place in service, 
including during interrogations, as a lay person he is not 
competent to render a probative opinion on a medical matter, 
such as the etiology of any disability manifested by memory 
loss.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The veteran is also competent to report a continuity of 
symptomatology, beginning in service, but has testified that 
his symptoms began long after service.

Because the competent evidence does not link a currently 
shown disability to service, and there was no contemporaneous 
evidence of a memory loss for many years after service, the 
weight of the evidence is against the claim.  As the weight 
of the competent evidence is against the claim, the doctrine 
of reasonable doubt is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for a disability manifested by memory loss 
is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


